Citation Nr: 0631327	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board first considered this 
appeal in June 2005 and remanded the claim remaining on 
appeal for additional development.  The requested development 
was completed and the matter is now properly returned to the 
Board for further appellate consideration.

The Board notes that the veteran submitted correspondence in 
May 2006, through his representative, requesting that he be 
awarded service connection for diabetes mellitus, peripheral 
neuropathy of both arms, and erectile dysfunction as well as 
an increased rating for his post-traumatic stress disorder.  
These issues are not before the Board and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having hypertension 
during service or within one year of his discharge from 
service.

3.  The veteran's hypertension is not medically related to 
post-traumatic stress disorder.





CONCLUSION OF LAW

Hypertension was not incurred in service, presumed to have 
been incurred in service, nor is it proximately caused by or 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as his 
claim is for entitlement to service connection and he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology and severity of his hypertension, 
and by affording him the opportunity to give testimony before 
the Board in September 2004.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The Board notes that the veteran did mention at a VA 
examination that he had been receiving Social Security 
Administration (SSA) disability benefits due to his 
psychiatric disabilities since 2003; he stated at his hearing 
before the Board in 2004 that he had been awarded SSA 
benefits due to a leg disability.  The SSA records are not 
associated with the claims folder, but the Board specifically 
finds that VA is not required to seek those records as 
38 U.S.C.A. § 5103A(b) states that VA shall make reasonable 
efforts to obtain relevant records.  Because the veteran 
asserts that his SSA benefits are based on psychiatric and/or 
a leg disability, the Board finds that it would not be in the 
veteran's interest to further delay his appeal to obtain the 
records as they are not relevant to his claim of entitlement 
to service connection for hypertension.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran contends that he developed hypertension as a 
result of his service-connected post-traumatic stress 
disorder.  He is treated for both hypertension and post-
traumatic stress disorder at VA medical facilities.  The 
veteran testified before the Board he had been told by a 
physician that his hypertension was a result of his post-
traumatic stress disorder, but he has not submitted any such 
medical opinion.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

Hypertension is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
October 1970, the evidence must show that hypertension 
manifest to a degree of ten percent by October 1971 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran's service medical records do not show that the 
veteran made complaints of or was treated for high blood 
pressure.  He was not diagnosed as having hypertension during 
service or anytime within one year of discharge from service.  
Post-service treatment records show that the veteran began 
treatment for hypertension in the 1990's.  Thus, the Board 
finds that hypertension was not incurred during service, nor 
is it presumed to have been incurred during service as it did 
not develop within one year of discharge from active duty.  
Therefore, service connection for hypertension is denied on a 
direct and on a presumptive basis.

Post-service treatment records clearly show that the veteran 
is treated for hypertension.  His treatment records, however, 
do not include a medical opinion that his hypertension 
developed as a result of post-traumatic stress disorder.  The 
veteran underwent VA examination in December 2003 and related 
a lengthy history of drug abuse and treatment for a number of 
disabilities.  He was noted to be obese and taking a variety 
of medications.  The examiner diagnosed hypertension and 
noted that there was no evidence of hypertension during 
service.  The examiner further stated that there was no valid 
documentation in medical literature to support the contention 
that the veteran's hypertension was a result of his post-
traumatic stress disorder.  The examiner opined, however, 
that the veteran had several other conditions which could 
have led to hypertension.  The examiner did not further 
elaborate on a possible etiology of the hypertension.

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertion that he believes his hypertension began as a result 
of the stress he endures which is related to his post-
traumatic stress disorder.  The Board certainly appreciates 
the veteran's opinion and notes that he is competent to put 
forth his description of symptoms experienced.  His opinion 
as to etiology, however, is insufficient to establish a 
relationship between the two disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Therefore, because the 
one medical opinion of record reflects that the veteran's 
hypertension was not caused by his service-connected post-
traumatic stress disorder and there is no medical evidence to 
refute the opinion, the Board must also deny service 
connection for hypertension on a secondary basis.


ORDER

Service connection for hypertension, to include as secondary 
to post-traumatic stress disorder, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


